 Exhibit 10.6

 

 

Amending Agreement to

Personnel Services Agreement

 

 

THIS AMENDING AGREEMENT is made and entered in the City of Mazatlan, Sinaloa as
of this the Fifteenth (15) Day of September, 2006.

 

 

AMONG:

 

DYNARESOURCE OPERACIONES DE SAN JOSE DE GRACIA, S.A. DE C.V. herein represented
by Mr. KOY WILBER DIEPHOLZ, acting in his capacity of President of its Board of
Directors holding General Powers of Attorney for Legal Representation and
Collections, Acts of Administration and Domain (hereinafter referred to as the
“Operaciones”),

 

OF THE FIRST PART,

 

AND

 

MINERAS DE DYNARESOURCE, S. A. DE C.V., herein represented by Mr. KOY WILBER
DIEPHOLZ, acting in his capacity of President of its Board of Directors holding
General Powers of Attorney for Legal Representation and Collections, Acts of
Administration and Domain (hereinafter referred to as “Mineras”);

 

 

WHEREAS:

 

I. The parties jointly warrant and represent as follows:

 

A.Their legal representative appearing herein in their behalf possesses the
legal capacity required for this act.

 

B.A Personnel Services Agreement (the “Personnel Services Agreement”) was
executed on May Fifteenth (15th), 2005, whereby Mineras engaged Operaciones to
render the Personnel Services described therein, on payment of the Compensation
set out in Section 1.3. thereto; a copy of the Personnel Services Agreement is
attached as Schedule A hereto.

 

C.As the mining activities currently carried out by Operaciones in SJG are
primarily of an exploration nature and not milling of ore (which was the basis
for setting out the Compensation described in Section 1.3. of the Personnel
Services Agreement), the parties wish to modify said Section 1.3. of the
Personnel Services Agreement in accordance with the terms and conditions set
forth hereunder.

 

 

CLAUSES

 

CLAUSE 1

 

1.1.The parties agree that Section 1.3. of the Personnel Services Agreement
reads as follows:

 

“…Section 1.3. In consideration for the provision of the Personnel Services, the
Contractor shall pay to the Subcontractor “The Actual Costs of Employment for
all Personnel, and the Total Cost of Employment Taxes; plus 10 %. (The
“Compensation”).

 

 

CLAUSE 2

 

2.1.The parties covenant and agree to “AMEND” Section 1.3. of the Personnel
Services Agreement to hereinafter read as follows:

 

“…Section 1.3. In consideration for the provision of the Personnel Services, the
Contractor shall pay to the Subcontractor The Actual Costs of Employment for all
Personnel, and the Total Cost of Employment Taxes; plus 5 %. (The
“Compensation”).

 

2.2.The amendments to Section 1.3. of the Personnel Services Agreement agreed
upon by the parties hereunder shall form integral part of the Personnel Services
Agreement from the date hereof and they shall be binding upon the parties
hereto. The parties hereby fully ratify each and all of the terms and provisions
of the Personnel Services Agreement, which includes the amendments made hereto.

 

 

CLAUSE 3

 

3.1.Languages.- The parties sign and approve this Amending Agreement in the
English and Spanish languages. The parties agree that in the event of
discrepancy between the two versions, the Spanish version shall prevail. The
English version is attached as Section 1.3. hereto and made part hereof for all
corresponding legal effects.

 

3.2.Whole Agreement.- The Personnel Services Agreement and attachments, this
Amending Agreement and attachments, and the documents delivered by the parties
as therein set forth, constitute the entire understanding of the parties in
respect to the subject matter thereof.

 

 

In witness whereof, the parties hereto after having read and understood the
legal effects and validity of the premises set forth above, have caused this
Agreement to be executed on the date and place above written.

 

 

Signatures on page following:

 

 



 

 

 

“OPERACIONES”

 

DYNARESOURCE OPERACIONES DE SAN JOSE DE GRACIA

 

 

__________________________ 

 

 

KOY WILBER DIEPHOLZ

ITS: PRESIDENT

 

 

 

 

“MINERAS”

 

MINERAS DE DYNARESOURCE, S. A. DE C.V.

 

 

_____________________

 

KOY WILBER DIEPHOLZ

ITS: PRESIDENT

 